841 So. 2d 747 (2003)
STATE of Louisiana
v.
Merald SAMPSON.
No. 2002-KP-0909.
Supreme Court of Louisiana.
February 14, 2003.
PER CURIAM:
Writ granted; court of appeal order reversed; case remanded. Whatever the words used in its order, the district court was acting within its discretion when it in effect ordered supplementation of the timely-filed application for post-conviction relief, even if the supplementation were not to arrive until after the expiration of the prescriptive period. State ex rel. Duhon v. Whitley, 92-1740 (La.9/2/94), 642 So. 2d 1273; cf. Muntz v. Lensing, 96-0230 (La.3/8/96), 668 So. 2d 1147. Accordingly, the court of appeal order finding the application time-barred is reversed and the case is remanded to the district court for further proceedings consistent with its order of December 13, 2001.
CALOGERO, C.J., recused.